147 Ga. App. 595 (1978)
249 S.E.2d 668
MORRIS
v.
THE STATE.
56574.
Court of Appeals of Georgia.
Argued September 13, 1978.
Decided October 5, 1978.
Rehearing Denied October 18, 1978.
E. B. Shaw, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Victor Alexander, Jr., Robert M. Whaley, Assistant District Attorneys, for appellee.
SMITH, Judge.
We affirm the appellant's conviction for rape, aggravated sodomy, kidnapping and motor vehicle theft.
1. "Any enumerated error which is not supported in the brief by citation of authority or argument shall be deemed to have been abandoned." Rule 18(c) (2) of Court of Appeals (Code Ann. § 24-3618(c) (2)); Warren v. State, 145 Ga. App. 565 (244 SE2d 103) (1978). We accordingly deem all but the eighth enumeration to have been abandoned.
2. The eighth enumeration contends that nine photographs introduced by the state were admitted into evidence without proper foundation. Contrary to the appellant's contention, the photographer's testimony was not required. Atlanta, B. &c. R. Co. v. Patterson, 75 Ga. App. 189 (3) (43 SE2d 177) (1947). Since the victim identified the photographs as portrayals of locations where she went before, during, and after she was attacked, the photographs were properly admitted.
Judgment affirmed. Deen, P. J., and Banke, J., concur.